DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 10/12/2021. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (Publication number: US 2017/0365218) in view of Yamauchi (Publication number: US 2013/0147783).
(figure 1), comprising:
(a) A display panel having a subpixel for displaying an image (figure 1; paragraphs 9, 20, and 23); (Jeong shows an organic light emitting display device including pixels 140).
(b) A power supply unit configured to supply a positive voltage and a negative voltage to the display panel (figure 1; paragraphs 35-40); (The voltage of the second initializing power source Vint2 may be lower than the voltage of the first initializing power source Vint1. In one embodiment, the voltage of the second initializing power source Vint2 may be greater than the voltage of the second power source ELVSS).
(c) A first initialization voltage generator configured to supply a first initialization voltage to the display panel; and a second initialization voltage generator configured to supply a second initialization voltage to the display panel (figure 1; paragraphs 35-40); (When the data signal is supplied, an anode electrode of the OLED is initialized by the second initializing power source Vint2. The voltage of the second initializing power source Vint2 may be lower than the voltage of the first initializing power source Vint1. The voltage of the second initializing power source Vint2 may be greater than the voltage of the second power source ELVSS).
However, Jeong does not specifically show that the negative voltage is varied, wherein the first initialization voltage generator outputs the first initialization voltage as a fixed voltage value, and wherein the second initialization voltage generator varies the second initialization voltage according to the varied negative voltage.
In related art, Yamauchi shows that the negative voltage is varied, wherein the first initialization voltage generator outputs the first initialization voltage as a fixed voltage value, and wherein the second initialization voltage generator varies the second initialization voltage according to the varied negative voltage (paragraphs 125 and 126); (The voltage V20' at the right hand side of equation 9 is a voltage having a substantially constant value depending on the positive voltage Vsi2 and the negative voltage -Vci2, and therefore, the voltage V20'' in the internal node N1 after the second initialization operation is adjusted by adjusting the positive voltage Vsi2 and the negative voltage -Vci2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yamauchi into the teaching of Jeong in order to realize high quality constant display (see Yamauchi; paragraphs 6 and 7).

Consider Claim 11, Jeong et al shows a method for driving an electroluminescent display device, comprising: 
Initializing a gate electrode of a driving transistor by applying a first initialization voltage for a initialization period of a display panel; and initializing an anode electrode of an Organic Light Emitting Diode (OLED) by applying a second initialization voltage for the initialization period (figure 1; paragraphs 35-40); (When the data signal is supplied, an anode electrode of the OLED is initialized by the second initializing power source Vint2. The voltage of the second initializing power source Vint2 may be lower than the voltage of the first initializing power source Vint1. The voltage of the second initializing power source Vint2 may be greater than the voltage of the second power source ELVSS).
However, Jeong does not specifically show that the negative voltage is varied, wherein the first initialization voltage generator outputs the first initialization voltage as a fixed voltage value, and wherein the second initialization voltage generator varies the second initialization voltage according to the varied negative voltage.
In related art, Yamauchi shows that the negative voltage is varied, wherein the first initialization voltage generator outputs the first initialization voltage as a fixed voltage value, and wherein the second initialization voltage generator varies the second initialization voltage according to the varied negative voltage (paragraphs 125 and 126); (The voltage V20' at the right hand side of equation 9 is a voltage having a substantially constant value depending on the positive voltage Vsi2 and the negative voltage -Vci2, and therefore, the voltage V20'' in the internal node N1 after the second initialization operation is adjusted by adjusting the positive voltage Vsi2 and the negative voltage -Vci2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yamauchi into the teaching of Jeong in order to realize high quality constant display (see Yamauchi; paragraphs 6 and 7).

Consider Claims 2 and 3, Jeong et al shows that at least one of the first initialization voltage generator and the second initialization voltage generator configured to receive the negative voltage output from the power supply unit, wherein the second initialization (see paragraphs 48-50); (The voltage of the second power source ELVSS connected to the cathode electrode of the OLED may be reduced. When the voltage of the second power source ELVSS is reduced, the amount of the current supplied from the pixel circuit 142 to the OLED increases, thereby producing an increase in the brightness of the OLED).

Consider Claims 4 and 6, Jeong et al shows that the first initialization voltage is applied to a gate electrode of a driving transistor included in the subpixel; and the second initialization voltage is applied to an anode electrode of an Organic Light Emitting Diode (OLED) included in the subpixel, wherein the subpixel comprises: a first initialization transistor configured to operate to apply the first initialization voltage to the gate electrode of the driving transistor; and a second initialization transistor configured to operate to apply the second initialization voltage to the anode electrode of the OLED
 (figure 1; paragraphs 34-36); (When the data signal is supplied, an anode electrode of the OLED is initialized by the second initializing power source Vint2. The voltage of the second initializing power source Vint2 may be lower than the voltage of the first initializing power source Vint1. In one embodiment, the voltage of the second initializing power source Vint2 may be greater than the voltage of the second power source ELVSS). 

(see paragraphs 46,, 48-50); (The first initializing power source Vint1 may have a voltage greater than voltages of the second power source ELVSS and the second initializing power source Vint2. As a result, leakage current from the pixel circuit 142 to the first initializing power source Vint1 may be reduced or minimized).

Consider Claim 7, Jeong et al shows that at least one of the first initialization voltage generator and the second initialization voltage generator is included in a data driver that supplies a data voltage to the display panel (see paragraphs 40 and 41); (The pixel circuit 142 receives a data signal from the data line via the second transistor M2, when a scan signal is supplied to the scan line. The pixel circuit 142 that receives the data signal controls the amount of current that flows from the first power source ELVDD to the second power source ELVSS, via the OLED).

Consider Claim 8, Pyo et al shows that the second initialization voltage generator comprises: an output unit configured to output a second initialization voltage based on a voltage between a first power terminal and a second power terminal; a voltage selector configured to output one of variation values consisting of voltage values that are lower than a threshold voltage of an OLED; an amplifier configured to control outputting of the output unit based on a variation value output from the voltage selector and the received (paragraphs 69-72); (The operational amplifier 220 may have a first input electrode connected to a ground voltage, a second input electrode and an output electrode outputting the initialization voltage VINT. The first resistor R1 may have a first terminal receiving the reverse voltage VR and a second terminal connected to the second input electrode of the operational amplifier 220).

Consider Claim 12, Jeong et al shows that the initializing of an anode electrode comprises varying the second initialization voltage to correspond to change in a negative voltage output from a power supply unit (see paragraphs 46,, 48-50); (The first initializing power source Vint1 may have a voltage greater than voltages of the second power source ELVSS and the second initializing power source Vint2. As a result, leakage current from the pixel circuit 142 to the first initializing power source Vint1 may be reduced or minimized).


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/15/2022